Title: To Benjamin Franklin from Jacques-Nicolas Lallemant, 11 July 1778
From: Lallemant, Jacques-Nicolas
To: Franklin, Benjamin


Très Respectable Frere,
A l’Orient de Paris Le 11 Juillet 1778.
Si la Jalousie pouvait entrer dans L’âme des Maçons, Touttes les Loges de Paris pourraient dans ce jour, être en proie à ce sentiment, pour disputer à celle Des Neuf Soeurs, l’avantage dont elle joüit maintenant en vous possédant pour un de ses Membres: mais ce qui peut seul dédommager ces Loges, est l’acte que vous venez de consommer, lequel vous réünissant au Corps de la Maçonnerie française, vous ouvre tous les Temples Erigés dans cette Capitale pour le bien de l’humanité.
La R[especta]ble∴ L∴ de la Paix qui a fixé une fête d’adoption à samedy prochain 18 du Courant à 3 heures après midi, au Ranelagh du Bois de Boulogne, désire avec le plus grand empressement que vous lui fassiez la faveur de venir éclairer ses Travaux et y recevoir les hommages dûs à un frere aussi célèbre que vous par son savoir et ses vertus.
Cette L∴ me charge donc de vous faire agréer sa prière et se flatte que votre présence couronnera son attente.
J’ay la faveur d’être avec les sentimens de la plus profonde vénération et de la fraternité la plus parfaitte, par T∴ L∴ N∴ q∴ v∴ S∴ connus, et avec T∴ L∴ h∴ q∴ v∴ s∴ d∴ Très Respectable Frère, Votre très humble et très obéissant serviteur et f∴
LallemantSécretaire de la L. de la Paix
On n’entrera qu’avec Les Billets cy joints Prix du Banquet p[ou]r un f. et une Soeur 12 lt. Il y aura Réceptions de femmes, Banquet Soupatoire à six heures du soir et Bal.
 
Endorsed: Lallemant Free Masons
